UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-22494 Ramius IDF Fund LLC 599 Lexington Avenue 19th Floor New York, NY10022 (Address of principal executive offices) Thomas W. Strauss Chief Executive Officer Ramius Alternative Solutions LLC 599 Lexington Avenue, 19th Floor New York, NY10022 (Name and address of agent for service) Registrant’s telephone number, including area code: (212) 845-7900 Date of fiscal year end: March 31 Date of reporting period: December 31, 2011 Item 1. Schedule of Investments. Ramius IDF Fund LLC Schedule of Investments - December 31, 2011 (unaudited) Ramius IDF Fund LLC (1) Investment in Ramius IDF Master Fund LLC - 99.7% $ Other Assets in Excess of Liabilities - .3% Members' Capital - 100% (1) The Ramius IDF Fund LLC (the "IDF Fund") invests substantially all of its assets in Ramius IDF Master Fund LLC (the "Master Fund").As of December 31, 2011, the IDF Fund owned 57.2% of the Master Fund.The IDF Fund has included the Master Fund's schedule of investments as of December 31, 2011 (unaudited), below.The Master Fund's schedule of investments was also filed on Form N-Q with the Securities and Exchange Commission. Ramius IDF Master Fund LLC Schedule of Investments - December 31, 2011 (unaudited) INVESTMENT OBJECTIVE AS A PERCENTAGE OF TOTAL MEMBERS' CAPITAL Percentages are as follows: Investments in Limited Partnerships - 87.6% Cost Fair Value % of Members' Equity-Net Assets Liquidity Credit Based Brigade Leveraged Capital Structures Fund, LP (a) $ $ % (d) Chatham Asset Partners High Yield Fund, LP (a) % (d) Claren Road Credit Partners, LP (a) % (d) Mast Credit Opportunities I, LP (a) % (b) One William Street Capital Partners, LP (a) % (b) Total Credit Based Funds % Event Driven Fair Value Jet Capital Concentrated Fund, LP (a) % (b) Luxor Capital Partners, LP (a) % (d) Trian Partners, LP (a) % (d) Total Event Driven Funds % Global Macro Caxton Global Investments (USA) LLC (a) % (d) Comac Global Macro Fund, LP (a) % (c) Prologue Delaware Feeder Fund, LP (a) % (d) Total Global Macro Funds % Hedged Equity Fair Value Alydar Fund, LP (a) % (d) Ascend Partners Fund II, LP (a) % (c) Atlas Institutional Fund, LLC (a) % (d) Criterion Horizons Fund, LP (a) % (c) Indus Europe Fund, LP (a) % (c) Total Hedged Equity Funds % Multi-Strategy AQR Delta Fund II, LP (a) % (c) Double Black Diamond, LP (a) % (b) Total Multi-Strategy Funds % Total Investments in Limited Partnerships (cost $10,100,000) % Other Assets in Excess of Liabilities % Members' Capital $ % (a) Non-income producing. (b) The Portfolio Fund has imposed gates on or has restricted redemptions from Portfolio Funds. (c) The Portfolio Fund has monthly liquidity. (d) The Portfolio Fund has quarterly liquidity. FASB ASC 820, Fair Value Measurements and Disclosures (“ASC 820”) establishes a fair value framework for valuing investments, discusses acceptable valuation techniques, discusses inputs to valuation techniques, establishes a fair value hierarchy that prioritizes the inputs, and requires extensive financial statement disclosures about the valuation. Under ASC 820 various inputs are used in determining the value of the Fund’s investments. These inputs are summarized into three broad levels and described below: · Level 1 – quoted prices for active markets for identical securities.An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis.A quoted price in an active market provides the most reliable evidence of fair value. · Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.)Quoted prices for identical or similar assets in markets that are less active.Inputs that are derived principally from or corroborated by observable market data.An adjustment to any observable input that is significant to the fair value may render the measurement a Level 3 measurement. · Level 3 – significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. The Fund’s investments consist primarily of investments in Portfolio Funds.The Portfolio Funds calculate net asset value per share (or its equivalent member units or ownership interest in members’ capital).The Fund, as a practical expedient, measures the fair value of an investment in Portfolio Funds on the basis of net asset value per share (or its equivalent).The classification level within the fair value hierarchy is determined by the Fund’s ability to redeem the investment with the investee at net asset value per share (or its equivalent) at the measurement date. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The categorization of an investment within the hierarchy is based upon the pricing transparency of the investment and does not necessarily correspond to the Fund’s perceived risk of that investment. The following is a summary of the inputs used to value the Fund’s net assets as of 12/31/2011: Level 1 Level 2 Level 3 Total Investment Funds Limited Partnerships $
